     Case 2:19-cv-01579-JCM-BNW Document 35 Filed 04/02/20 Page 1 of 4



 1   ERIC W. SWANIS, ESQ.
     Nevada Bar No. 6840
 2
     GREENBERG TRAURIG, LLP
 3   10845 Griffith Peak Drive, Suite 600
     Las Vegas, Nevada 89135
 4   Telephone: (702) 792-3773
 5   Facsimile: (702) 792-9002
     Email: swanise@gtlaw.com
 6
     CASEY SHPALL, ESQ.*
 7   GREGORY R. TAN, ESQ*
     GREENBERG TRAURIG, LLP
 8   1144 15th Street, Suite 3300
     Denver, Colorado 80202
 9
     Telephone: (303) 572-6500
10   Email: shpallc@gtlaw.com
             tangr@gtlaw.com
11   *Admitted Pro Hac Vice

12   Counsel for Defendants
13                          IN THE UNITED STATES DISTRICT COURT
14                              FOR THE DISTRICT OF NEVADA
15   ROBERT SINGER,
                                                       CASE NO. 2:19-cv-01579-JCM-BNW
16                               Plaintiff,
17
              v.
18
     C. R. BARD, INC.; BARD PERIPHERAL
19   VASCULAR, INCORPORATED,
20                                Defendants.
21

22                       STIPULATION AND ORDER TO EXTEND DISCOVERY
23                                AND PRE-TRIAL DEADLINES
24           Comes now, Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (“Bard”
25   or “Defendants”) and Plaintiff Robert Singer (“Plaintiff”), by and through their undersigned
26   counsel of record, pursuant to LR IA 6-2, and hereby stipulate that all existing discovery and
27   pre-trial deadlines are extended by 90 days. This stipulation is entered into as a result of
28   ///

                                                 -1-
     ACTIVE 49803971v1
     Case 2:19-cv-01579-JCM-BNW Document 35 Filed 04/02/20 Page 2 of 4



 1   complications and difficulties related to the current national emergency caused by the spread
 2   of COVID-19.
 3           For the foregoing reasons, the parties stipulate and request that this Court modify the
 4   Stipulated Discovery Plan and Scheduling Order, Dkt. 20, as follows:
 5
      PROPOSED DATE           DEADLINE
 6
      November 22, 2019       The Parties shall exchange Rule 26(a) Initial Disclosures.
 7
                              The Plaintiff shall produce a list of medical providers for the
 8                            period of time from ten years before placement of the Bard filter
                              at issue in the case to the present, and shall sign standard medical
 9                            and other records release authorizations agreed upon by the
10                            parties.

11    November 22, 2019       The Parties shall join other parties and amend the pleadings.
12    December 6, 2019        Plaintiff shall produce the completed Plaintiff Fact Sheet and
13                            related information utilized in the In re: C. R. Bard, Inc. IVC
                              Filter MDL, attached as Exhibit A. The parties agree that the
14                            terms incorporated into the Plaintiff Fact Sheet form adopted in
                              MDL 2641 and Federal Rules of Civil Procedure 26, 33, 34, and
15
                              37 shall apply to the completion and supplementation of the
16                            Plaintiff Fact Sheet. The parties agree that any additional case-
                              specific written discovery such as Interrogatories or Request for
17                            Production will be limited and targeted to the specific facts of this
18                            case.

19    January 10, 2020        Defendants shall produce the Defendant’s Fact Sheet and related
                              information utilized in the In re: C. R. Bard, Inc. IVC Filter MDL,
20                            attached as Exhibit B. The parties agree that the terms
21                            incorporated into the Defendant Fact Sheet form adopted in MDL
                              2641 and Federal Rules of Civil Procedure 26, 33, 34, and 37
22                            shall apply to the completion and supplementation of the Defense
                              Fact Sheet. The parties agree that any additional case-specific
23
                              written discovery such as Interrogatories or Request for
24                            Production will be limited and targeted to the specific facts of this
                              case.
25

26
      October 8, 2020         Case-specific fact discovery closes.

27    October 22, 2020        The Plaintiff shall produce case-specific expert reports.

28    November 26, 2020       The Defendants shall produce case-specific expert reports.

                                                   -2-
     ACTIVE 49803971v1
     Case 2:19-cv-01579-JCM-BNW Document 35 Filed 04/02/20 Page 3 of 4



 1
      PROPOSED DATE          DEADLINE
 2
      December 17, 2020      The Plaintiff shall produce any case-specific rebuttal expert
 3                           reports.
 4
      January 11, 2021       The Defendants shall produce any rebuttal expert reports.
 5
      January 25, 2021       Deadline to depose the Plaintiff’s case-specific experts about
 6                           their case-specific reports.
 7    March 1, 2021          Deadline to depose the defendants’ case-specific experts about
 8                           their case-specific reports.

 9    April 12, 2021         Deadline to file Daubert motions and other dispositive motions.
10

11           IT IS SO STIPULATED.

12           Dated this 2nd day of April 2020.           Dated this 2nd day of April 2020.

13           WETHERALL GROUP, LTD.                       GREENBERG TRAURIG, LLP
14

15     By:     /s/ Peter C. Wetherall              By:        /s/ Eric W. Swanis
             PETER C. WETHERALL, ESQ.                     ERIC W. SWANIS, ESQ.
16           Nevada Bar No. 4414                          Nevada Bar No. 6840
17           pwetherall@wetherallgroup.com                swanise@gtlaw.com
             9345 W. Sunset Road, Suite 100               10845 Griffith Peak Drive, Suite 600
18           Las Vegas, Nevada 89148                      Las Vegas, Nevada 89135
             Telephone: (702) 838-8500
19
             Facsimile: (702) 837-5081                    CASEY SHPALL, ESQ.
20           Counsel for Plaintiff                        shpallc@gtlaw.com
                                                          GREGORY R. TAN, ESQ.
21                                                        tangr@gtlaw.com
22                                                        GREENBERG TRAURIG, LLP
                                                          1144 15th Street, Suite 3300
23                                                        Denver, Colorado 80202
                                                          Telephone: (303) 572-6500
24
                                                          Counsel for Defendants
25
             Dated this ____
                        3rd day of April 2020.         IT IS SO ORDERED.
26

27                                                     _________________________________
                                                       BRENDA WEKSLER
28                                                     UNITED STATES MAGISTRATE JUDGE
                                                 -3-
     ACTIVE 49803971v1
     Case 2:19-cv-01579-JCM-BNW Document 35 Filed 04/02/20 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2           I hereby certify that on April 2, 2020, I caused the foregoing document to be
 3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
 4   notification of such filing to the CM/ECF participants registered to receive such service.
 5

 6                                                /s/ Evelyn Escobar-Gaddi
                                              An employee of GREENBERG TRAURIG, LLP
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -4-
     ACTIVE 49803971v1
